Citation Nr: 0306027	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right abdominal 
ventral hernia.

2.  Entitlement to service connection for a skin disorder of 
the arms and legs.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  The appellant is the fiduciary of the veteran, 
who has been determined by the RO to not be competent for VA 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The veteran has been deemed incompetent by VA.  The appellant 
is his fiduciary and has actively prosecuted the appeal for 
him.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's de novo claims has been obtained by the RO, 
and the RO has notified her of the type of evidence needed to 
substantiate all of her claims.

2.  The veteran's right abdominal ventral hernia was first 
manifested in service.

3.  The evidence of record does not support an etiological 
relationship between a current skin disorder of the arms and 
legs and service.

4.  The initial claim for service connection for PTSD was 
denied in unappealed rating decisions issued in August and 
October of 1997.

5.  Evidence received since the October 1997 rating decision 
denying service connection for PTSD is new but does not bear 
directly and substantially on the question of whether the 
veteran has a diagnosis of PTSD predicated on a verified in-
service stressor.



CONCLUSIONS OF LAW

1.  A right abdominal ventral hernia was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

2.  A skin disorder of the arms and legs was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, which was 
previously denied in a final October 1997 rating decision.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, regardless of whether 
there is a de novo claim or a claim to reopen a previously 
denied claim.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's de novo 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the appellant and has afforded the veteran a VA 
examination addressing the claimed disorders.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

Also, the VA's duty to notify the appellant of the evidence 
necessary to substantiate all of her claims has been met, as 
the RO informed her of the need for such evidence in a June 
2002 Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the appellant's claims, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A.  Right abdominal ventral hernia

The Board has reviewed the veteran's service medical records 
and observes that his January 1941 entrance examination was 
entirely negative for any skin abnormalities.  A hernia scar 
was first noted in the report of an October 1944 examination.  
The veteran's discharge examination report, from October 
1945, also contains a notation of a hernia scar, and the 
veteran was described as having a history of a herniorrhaphy 
in December 1942.

In October 2001, the veteran underwent a VA intestines 
examination with an examiner who reviewed his claims file.  
The examiner noted that, although there was no documentation 
of the veteran's large ventral wall hernia surgery in 
service, his right-sided scar was first noted during service.

Upon reviewing these records, the Board notes that the 
veteran was not found to have a hernia scar at entry into 
service; as such, the veteran was in sound condition at entry 
into service with regard to this disorder.  See 38 U.S.C.A. 
§ 1111.  A right-sided hernia scar, however, was noted on two 
occasions prior to the veteran's discharge from service, and 
the discharge examination report contains a notation of a 
history of a 1942 herniorrhaphy.

Overall, and after resolving any doubt in favor of the 
claimant, the Board concludes that the veteran's right 
abdominal ventral hernia was first manifested in service.  
Accordingly, as this disorder has been found to have been 
incurred in service, service connection is granted. 

B.  Skin disorder of the arms and legs

The veteran's service medical records are entirely negative 
for any skin disorders, other than a right-sided hernia scar.  
Skin lesions were first noted in a February 2001 VA treatment 
record.  Subcutaneous lumps of the forearms were observed 
during the veteran's October 2001 VA intestines examination, 
and he was referred to a dermatologist for further 
evaluation.  

In the report of a December 2001 VA dermatology examination 
(conducted by a private doctor), the examiner diagnosed 
diffuse, chronic, asymptomatic, and nodular lesions, of 
unclear etiology.  Although the examiner stated that the 
predisposing factors for these lesions were not certain, he 
was unable to associate these lesions with the veteran's time 
in the service.  Also, although the examiner raised the 
possibility of a surgical biopsy for determining the etiology 
of the lesions, he indicated that such testing would be 
difficult on account of the veteran's "mental state" and 
would be unlikely to result in a diagnosis related to a 
service-connected disability.

In this case, the medical evidence of record does not support 
the finding that a skin disorder of the arms and legs was 
incurred in or aggravated by service.  The only evidence of 
record supporting the appellant's claim is her own lay 
opinion, as articulated in multiple lay submissions.  The 
appellant, however, has not been found to possess the 
requisite credentials or training needed to render a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Her lay opinion, 
therefore, does not constitute competent medical evidence and 
lacks probative value.  

Overall, the preponderance of the evidence is against the 
appellant's claim of service connection for a skin disorder 
of the arms and legs, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the appellant's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 
2001).

In this case, the RO initially denied the veteran's claim for 
service connection for PTSD is an August 1997 rating decision 
on the basis that he had not been diagnosed with this 
disorder.  The RO notified the veteran of this decision in 
the same month.  In September 1997, the veteran informed the 
RO of recent VA examination reports and requested a new 
rating decision concerning his claim.  He did not, however, 
indicate in any way that he wished to contest the result of 
the August 1997 rating decision or that he desired appellate 
review of that decision.  See 38 C.F.R. § 20.200 (2002).  

Following receipt of the noted examination reports, which 
contain a diagnosis of Alzheimer's disease but not PTSD, the 
RO continued the denial of entitlement to service connection 
for PTSD in an October 1997 rating decision.  The veteran was 
notified of this decision in the same month but did not 
respond in any manner in the subsequent year.

Under 38 U.S.C.A. § 7105(c), the August and October 1997 
rating decisions are final, as the veteran did not submit any 
statement within the relevant time periods that could be 
construed as a Notice of Disagreement.  As such, the issue 
before the Board is whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.

In this regard, the Board notes that the medical evidence 
submitted since the issuance of the October 1997 rating 
decision consists of photocopies of the VA mental health 
reports considered by the RO in 1997; an October 2000 aid and 
attendance examination report; VA treatment records, dated 
from February to August of 2001; an October 2001 VA 
intestines examination report; a December 2001 VA dermatology 
examination report; and private hospital records, dated from 
April to July of 2002.  None of these reports contains any 
suggestion that the veteran is currently diagnosed as having 
PTSD.

The only other new evidence of record consists of the lay 
submissions from the appellant, who has contended that the 
veteran currently has multiple PTSD symptoms.  Again, 
however, the appellant has not been shown to possess the 
requisite medical training or credentials to render a 
diagnosis or a competent opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495.

Overall, the evidence submitted since the October 1997 rating 
decision denying service connection for PTSD is new, in the 
sense that it was not previously of record, but it does not 
bear directly and substantially on the question of whether 
the veteran has a diagnosis of PTSD predicated on a 
corroborated in-service stressor.  Accordingly, this evidence 
does not constitute new and material evidence, and the claim 
for service connection for PTSD is not reopened.



ORDER

Service connection for a right abdominal ventral hernia is 
granted.

Service connection for a skin disorder of the arms and legs 
is denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for PTSD, and the appeal is 
denied as to this issue.



_____________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

